Exhibit 10.1


AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Amendment is effective as of the 31st day of May 2008 by License Products,
Inc. and Lee Middleton Original Dolls, Inc., as co-Borrowers (“Customer”) and
Town Bank (“Lender”).

RECITALS:

  1. Lender and Customer previously entered into a Revolving Credit Agreement
dated July 27, 2007 (which Revolving Credit Agreement is hereinafter referred to
as the “Agreement”).


  2. Section 8 (b) of the Agreement states: “….. Notwithstanding the Index Rate,
the annual rate of interest shall not at any time be less than n/a%.”


  3. Section 15 of the Agreement states: “Unless sooner terminated under Section
12, Customer’s right to obtain Loans and Lender’s obligation to extend credit
under this Agreement shall terminate on the date payment is due under section
9(a), if applicable, or on May 31, 2008, whichever is earlier (the “Termination
Date”).”


NOW, THEREFORE, for good and valuable consideration, Lender and Customer hereby
agree as follows:

  1. Section 8 (b) of the Agreement shall be amended to state: “…..
Notwithstanding the Index Rate, the annual rate of interest shall not at any
time be less than 5.25%.”


  2. Section 15 of the Agreement shall be amended to state: “Unless sooner
terminated under Section 12, Customer’s right to obtain Loans and Lender’s
obligation to extend credit under this Agreement shall terminate on the date
payment is due under section 9(a), if applicable, or on October 1, 2008,
whichever is earlier (the “Termination Date”).”


  3. Except as expressly modified herein, all other terms and conditions of the
Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

Customer: License Products, Inc. and Lee Middleton Lender: Town Bank Original
Dolls, Inc., as co-Borrowers
          (See attached Signature Page) By:  /s/ Jeffrey A. Olsen Jeffrey A.
Olsen, Executive Vice President / jds

--------------------------------------------------------------------------------

Signature Page for License Products, Inc. and
Lee Middleton Original Dolls, Inc., as co-Borrowers

Borrower(s): Licensed Product , Inc. Borrower(s): Lee Middleton Original Dolls,
Inc.
By:  /s/ Kenneth A. Werner, Jr. By:  /s/ Kenneth A. Werner, Jr.         Kenneth
A. Werner, Jr., President         Kenneth A. Werner, Jr., President & COO
By:  /s/ Craig R. Bald By:  /s/ Craig R. Bald         Craig R. Bald, CFO
        Craig R. Bald, V/P Secretary/Treasurer
By:  /s/ Salvatore L. Bando By:  /s/ Salvatore L. Bando         Salvatore L.
Bando, CEO         Salvatore L. Bando, Chairman& CEO







2